 In the Matter of AMERICAN LOCOMOTIVE COMPANY, ALCO PRODUCT sDIVISION, EMPLOYERandUNITED STEELWORKERS OF AMERICA, CIO,PETITIONERCase No. 3-RC-40.-Decided November 16, 1950DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before William J. Cavers,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudical error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer'3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit of all salaried and ' hourly paid office;clerical, technical, and professional 2 employees employed by 'theEmployer at its plant at Dunkirk, New York, excluding productionand maintenance employees,3 guards, and supervisors.. The Employerand the intervening unions contend that these employees should con-stitute two units, one composed of office and 'clerical employees andanother composed of technical employees.1At the hearing,the hearing officer granted motions to intervene on the basis of a show-ing, of interest to Office Employees International Union, A. F. L., herein called the OfficeEmployees;and to International Federation of Technical Engineers,Architects and Drafts-men's Union, A. F. L., herein called the Federation.2This classification was added by motion at the hearing to amend the petition. TheEmployer opposed the motion on the ground that the Petitioner could not have made therequisiteshowingof interest.It is well established that the showing of interest is anadministrative matter not subject to collateral attack.We are satisfied that the Peti-tioner's showing of interest is sufficient.3The.Petitioneralready represents the Employer'sproduction andmaintenanceemployees.There is no bargaining history covering the employees sought in this proceeding.92 NLRB No. 22..115 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDInInternationalHarvester Company, West Pullman Works ,4wesaid :Under well-established Board principles, office and clerical em-ployeesmay not appropriately be grouped with technicalemployees where any party objects to such a. grouping.Accordingly, we find that the office and clerical employees and thetechnical employees constitute separate appropriate units.The parties are in substantial agreement as to the composition ofthe two units.The Employer, however, would exclude the cashier,the telephone and teletype operators, the nurses, and the buyers fromthe unit of office and clerical employees, and would exclude the opera-tional planners, the time-study engineers, and the first class designersfrom the technical unit.The unions concerned contend that theseemployees should be included.A. The office and clerical unit1.The cashiersigns checks written for the Employer.He hascharge of a considerable sum in petty cash, and handles the Employer'sbanking business at local banking establishments.He does not dealwith matters affecting labor relations, however, and takes no partin formulating the Employer's policies.The Employer would excludethe cashier as a representative of management.We do not, however,exclude such an employee "simply because he has the custody of com>pany money." 5We shall therefore include the cashier in the unit.2.The telephone and teletype operatorsperform the usual dutiesof their classification.On occasion they may receive or send messages,affecting labor relations.The Employer contends that under the cir-cumstances they must be excluded as confidential employees.We havepreviously held, however, that the occasional dispatch of messagesrelating to labor matters is not alone enough to constitute telephoneand teletype operators confidential employees.6We shall thereforeinclude these employees in the unit.3.The buyerspurchase about six million dollars worth of materialfor the Employer's account each year.They negotiate for credit orreplacements when material delivered is defective, and try to directtheir profitable business to those suppliers who will give the Employerspecial consideration on orders of critical material.The Office Em-ployees would include the buyers in the office and clerical unit, or,alternatively, place them in a separate unit.The Employer main'90 NLRB No. 240.Chrysler Corporation.,58 NLRB 239."Southern Alkali Corporation,84 NLRB 120;Phillips Oil Company,91 NLRB 534. AMERICAN LOCOMOTIVE COMPANY117tains that the buyers are representatives of management.As it ap-pears that the buyers are authorized to make substantial purchases,for the Employer, we find that they are representatives of manage-ment, and as such may not be accorded bargaining rights under theAct.74.The nursesare agreed by the parties to be professional employ-ees.The Employer contends that they are also representatives ofmanagement because they work in the personnel office, enter medicaldata in the personnel files of other employees, and may be called uponto testify in compensation cases.As the nurses are not directly con-cerned with the Employer's labor relations, however, and have no partin formulating personnel policy, we find that they may be included inthe unit of office and clerical employees.8 In view of their profes-sional status, we shall direct that they be permitted to vote as a sep-arate group to-ascertain whether or not they desire to be representedas part of the office and clerical unit.B. The technical unit1.Operational plannersstudy blueprints of the item to be pro-duced, and plan the schedule and the methods of operation to be per-formed, endeavoring to devise the most economical productionsequence possible.Piecework rates are set by these employees on thebasis of data supplied by time studies made by other employees.Anengineering degree or considerable practical experience is requiredfor this kind of work .9Operational planners are paid from $190 toto $350 a month.The Employer contends that the planners are representatives ofmanagement because they may be called upon to defend their sched-ules to the employees or their bargaining representatives.The Peti-tioner and the Federation deny that the planners are managerial, andthe Petitioner contends that they do not exercise even the degree ofjudgment necessary to qualify them as professionals.As it does notappear that the planners formulate, determine, or effectuate man-agement policies to any substantial degree, we find, as we have in pre-vious similar cases, that they are not managerial. 10We agree, how-4Wise,Smith & Company, Inc.,83 NLRB 1019;Westinghouse Electric Corporation,89 NLRB 8.8UnionElectric PowerCompany,83 NLRB 872;Westinghouse Electric Corporation,89 NLRB8 ;Westinghouse Electric Corporation,91 NLRB No. 40. To the extent thatStandard Oil Company (Indiana),80 NLRB 1022 is inconsistent, it is hereby overruled.9None of the present planners has an engineering degree, but one testified that he had20 years' experience and had previously been superintendent of another plant."General Electric Company,89 NLRB 726,and cases cited therein.We do not agreewith the Employer that, the nature of its business is so much more varied than thatof General Electric Company as to render this case distinguishable on that ground. 118DECISIONS OF NATIONAL LABOR 'RELATIONS BOARD,ever, with the Employer's contention that the planners, by, reason oftheir special knowledge and. constant exercise of- independent judg-ment, are professional employees.Accordingly, we shall make no'present determination with respect to the unit placement of these em-ployees, pending the outcome of a self-determination election whichwe shall direct.-2.Time-studyengineers observe operations in the production areaand, after applying fatigue allowances and other standard modifyingdata, arrive at the amount of time to be allowed for various individualoperations:The standards established by these employees may bethe subject of grievances; in the settlement of which the time-studyemployees are required to defend their results.None of the presentincumbents is`. a, college graduate, but a college degree in engineeringor 3 to 5 years'. experience is required.Salaries of these employeesrange from $250: to $350 a month.The Employer contends that these employees -are professional andare also representatives of management; the Petitioner and the Fed-eration oppose both contentions.We *do not believe the work per-formed by these employees differs. substantially from that performedby time-study employees involved in several recent cases."We find,a.s.we did in those cases, that the time-study employees are not man-agerial but are professional.Accordingly, we shall include them ina professional voting group-.3.First. class designersare responsible for the mechanical designof all. equipment manufactured.The designers must take. into ac-'count the tools available at the plant,.and must reconcile, as economi-.cally as possible, the requirements of the customer and the safety codesprescribed by local regulation or by insurance companies.The de-signers endeavor -to keep costs, including labor costs, to a minimum,and recommend subcontracting for those items which can .be bought,more cheaply than they can be made by the Employer. In the caseof a new product, they participate in the conferences at which theEmployer's policies regarding this article are formulated.After adesign has . been completed, the first class designer advises and in-structs the section supervisors who are in charge of the drafting roomswhere drawings are made for the use of other employees.All parties are in agreement that these employees are professional.The Employer contends that as they work in close conjunction with,and occupy positions equivalent to, the rating engineers,12 who allthe parties agree are .managerial, they should be excluded as repre-"General Electric Company, supra; WestinghouseElectricCorporation,89 NLRB 8, andcasescited therein.12Rating engineersare responsible for the thermal capacity of the equipment. AMERICAN LOCOMOTIVE COMPANY.119sentatives of management. In view of the fact that these employeeshelp formulate policy regarding the type of orders the Employer will.accept, and decide the amount and quality of material and labor to beemployed in filling such orders, we believe that their interests aremore closely allied with those of the management than with those ofthe employees.Accordingly, we shall exclude first class designersfrom the professional voting group.In accordance with the foregoing determinations, we find that alloffice and clerical employees at the Employer's Dunkirk, New York,plant, including the cashier and the telephone and. teletype operators,but - excluding the buyers, 'production and maintenance employees,guards, and supervisors, constitute a unit appropriate for the purposeof collective bargaining within the meaning of Section 9 (b) of theAct.We further find that all technical employees employed by theEmployer at its plant at Dunkirk, New York, excluding productionand maintenance employees, guards, and supervisors, constitute a unit,appropriate for the purpose of collective bargaining within the mean-ing of Section 9 (b)-of the Act.In order to ascertain the desires of the professional employees as.to inclusion in a single unit with nonprofessional employees, we, shalldirect separate elections in the following voting groups, excluding.from each all other employees and supervisors:.(1)All registered nurses.(2)All operational planners and time-study engineers.The employees in each' voting group will be asked two questions ontheir ballot :(A) Do you desire to be included with nonprofessional employeesin a single unit for the purpose of collective bargaining?(B) By which union, if any, do you desire to be represented?If a majority of the professional employees in either separate votinggroup votes "yes" to. the first question, indicating their wish to beincluded in the unit with the nonprofessional employees, the em-ployees in that group will be sb included. Their votes on the secondquestion will then be counted together with the votes of the nonpro-fessional employees to .decide the representative for the single com-'bined unit.[Text of Direction of.'Elections omitted from publication in thisvolume.]